Citation Nr: 1412022	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A Travel Board hearing was held in July 2010 before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of that proceeding has been associated with the claims file.

These issues were remanded by the Board for further development in November 2010.  

Thereafter, in January 2012, the Board denied the Veteran's claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand with the Court, which was granted by Order of the Court in August 2012, vacating the Board's January 2012 decision and remanding the case for compliance with the terms of the joint motion.

In March 2013 the Board remanded the Veteran's claims for additional development.  Thereafter, the issues were returned to the Board; however, the Board remanded the claims again in July 2013 for further evidentiary development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claims in July 2013 for clarification of the April 2013 VA examiner's opinion.  Specifically, the Board noted that the examiner's opinion was inadequate because it appeared that the examiner did not consider the lay statements provided by the Veteran, as well as, the additional VA treatment records that were not associated with the claims file.  The April 2013 VA examiner provided an addendum to his opinion in November 2013.  The examiner essentially restated his opinion in April 2013 and did not discuss the Veteran's lay statements with respect to the onset of back pain in service with a continuation of back pain since service.  Accordingly, the Board finds that another remand is necessary in order to properly address the questions raised by the Board in the July 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who performed the April 2013 VA medical examinations (if available, otherwise to a new examiner), for preparation of an addendum that takes into account all relevant evidence of record.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that any lumbar spine disability and leg and hip disabilities were incurred during military service or are due to an event or injury during military service.

In addition, the examiner should provide an opinion as to whether it is at least as likely as not that any leg and hip disabilities are proximately due to or permanently aggravated by a lumbar spine disability.  In rendering this opinion the examiner should discuss whether any leg and hip disabilities represent distinct disabilities or manifestations of a lumbar spine disability.

The examiner is requested to provide an explanation for any opinion expressed, based on the evidence of record, the examiner's clinical experience and medical expertise, and established medical principles. As part of his or her explanation, the examiner should discuss the Veteran's lay statements of continuous symptoms since active military service and determine whether the Veteran's descriptions of pain since military service is related to his current back disabilities.

2. If the VA examiner that conducted the April 2013 VA examination is unavailable, then schedule the Veteran for another VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the lumbar spine, hip and leg and offer an opinion as to whether any lumbar spine, hip and/or leg disability found on examination (or any current lumbar spine, hip or leg disability found in the medical record) is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service (to include the documented in-service injury).

If the examiner determines that any leg or hip disabilities are not related to active military service, then the examiner should provide an opinion as to whether it is at least as likely as not that any leg and hip disabilities are proximately due to or permanently aggravated by (chronically worsened by) a lumbar spine disability.  In rendering this opinion the examiner should discuss whether any leg and hip disabilities represent distinct disabilities or manifestations of a lumbar spine disability.

The examiner is requested to provide an explanation for any opinion expressed, based on the evidence of record, the examiner's clinical experience and medical expertise, and established medical principles.  As part of his or her explanation, the examiner should discuss the Veteran's lay statements of continuous symptoms since active military service and determine whether the Veteran's descriptions of pain since military service is related to his current back disabilities.

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


